Citation Nr: 1204015	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left carotid artery obliteration.

2.  Entitlement to service connection for exostosis in the left post auricular area, claimed as secondary to service-connected left carotid artery obliteration and/or service-connected status post parotid tumor excision.

3.  Entitlement to service connection for a bilateral eye disability manifested by decreased vision, claimed as secondary to exostosis in the left post auricular area.
 
4.  Entitlement to an effective date earlier than February 1, 2009 for the additional amount of compensation for a spouse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to February 1980.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran and his wife testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The issues of a rating in excess of 10 percent for left carotid artery obliteration, service connection for exostosis in the left post auricular area, claimed as secondary to service-connected left carotid artery obliteration and/or service-connected status post parotid tumor excision, and service connection for a bilateral eye disability manifested by decreased vision, claimed as secondary to exostosis in the left post auricular area are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDING OF FACT

At the August 2011 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issue of entitlement to an effective date earlier than February 1, 2009 for the additional amount of compensation for a spouse. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of an effective date earlier than February 1, 2009 for the additional amount of compensation for a spouse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the hearing before the undersigned, the Veteran withdrew the appeal as to the issue of entitlement to an effective date earlier than February 1, 2009 for the additional amount of compensation for a spouse, and, hence, there remains no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and that appeal is dismissed. 



ORDER

The appeal as to the issue of entitlement to an effective date earlier than February 1, 2009 for the additional amount of compensation for a spouse is dismissed. 


REMAND

The Board finds that additional development is necessary prior to appellate review of the claims remaining on appeal.

With regard to the claim for an increased rating for service-connected left carotid artery obliteration, the Board notes that during the August 2011 hearing, the Veteran indicated that his symptoms had worsened.  In this regard, he testified, as did his wife, that he now had problems with imbalance to where he staggers, which has resulted in him falling down.  His wife further testified that the Veteran either gets dizzy and staggers or he staggers and then that causes the dizziness.  The Board notes that the Veteran last underwent a VA examination of his service-connected left carotid artery obliteration disability in November 2009.  At that time, the Veteran had no complaints of dizziness or staggering.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected left carotid artery obliteration disability, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

With regard to the claim for service connection for exostosis, during the August 2011 hearing, the Veteran testified that such disability was the result of his service-connected carotid artery obliteration.  However, it also appears that he relates his exostosis to his service-connected status post parotid tumor excision.  The Board notes that in January 2009, a VA examiner opined that the Veteran's exostosis was less likely than not related to the parotid gland removed in 1975.  However, the Board finds that this opinion is inadequate for several reasons.  First, the VA examiner provided absolutely no rationale or basis for this conclusion.  Second, the VA examiner did not provide any opinion as to whether the Veteran has exostosis related to his service-connected left carotid artery obliteration.  Lastly, in an October 2009 VA medical record, a VA physician (A.J. Johnson, M.D.) noted that the Veteran had a question about the relationship of his original surgery and the muscular calcification that led the surgery to remove them.  The VA physician noted that he told the Veteran that he felt that there was very likely a direct connection between the original dissection and subsequent radiation and the resultant calcification.  This was likewise directly related to the wound breakdown and repair.  Hence, the latter record suggests a relationship between the exostosis and service-connected left carotid artery obliteration and/or service-connected status post parotid tumor excision. 

In light of the above testimony, statements, and medical evidence, the Board is of the opinion that it has insufficient medical evidence of record to make a decision on the claim and believes it is necessary to have a VA examiner perform an additional examination and render an opinion regarding the etiology of the Veteran's exostosis, that considers all the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).

Prior to arranging for the Veteran to undergo further examination(s), the RO/AMC should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the Central Texas Healthcare System, dated through October 2009.  See Dunn v. West, 11 Vet. App. 462   (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO/AMC must obtain all outstanding medical records from the Central Texas Healthcare System, dated since October 2009. 

In addition, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO/AMC should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The Veteran should be requested to identify and provide authorization for the RO/AMC to obtain the records from the fee basis facility where he underwent hyperbaric treatment in 2008.   

Lastly, the Board finds that the Veteran's claim for service connection for an eye disability manifested by decreased vision, claimed as secondary to exostosis, is inextricably intertwined with the service connection claim for exostosis also on appeal, and therefore, adjudication of this matter must be delayed, pending the outcome of the matter involving service connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should obtain from the Central Texas Healthcare System all outstanding medical records dated since October 2009.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO/AMC should send to the Veteran and his representative a letter informing the Veteran that he may provide additional information, and as necessary, authorization, to enable it to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.  The Veteran should be requested to identify and provide authorization for the RO/AMC to obtain the records from the fee basis facility where he underwent hyperbaric treatment in 2008.

3.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA examination(s), by a physician(s) (M.D.) with the appropriate expertise to determine the current severity of his service-connected left carotid artery obliteration and the etiology of his exostosis.  The entire claims file must be provided to the physician(s) designated to examine the Veteran, and the examination report(s) should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

The VA examiner is requested to identify and discuss all symptoms and manifestations of the Veteran's service-connected left carotid artery obliteration.

Then, the VA examiner is requested to opine whether the Veteran's exostosis, left mastoid (diagnosed in a June 2008 VA medical record), is at least as likely as not (i.e. there is a 50 percent or greater probability) (a) caused, or (b) aggravated (permanently made worse by) by the Veteran's service-connected left carotid artery obliteration or service-connected status post parotid tumor excision.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In providing this opinion, the VA examiner is requested to discuss Dr. Johnson's suggestion in the October 2009 VA medical record noted above that the Veteran's exostosis is related to a service-connected disability.  

If the above opinion is favorable to the Veteran, then the VA examiner should also opine whether the Veteran has an eye disability that is at least as likely as not (i.e. there is a 50 percent or greater probability) (a) caused, or (b) aggravated (permanently made worse by) by the exostosis, left mastoid, to include the hyperbaric treatment received in 2008.  In providing this opinion, the VA examiner is requested to discuss an August 2009 private medical record from H. M. Settle, M.D. indicating that the hyperbaric therapy used to treat the exostosis caused the Veteran to develop an eye disability. 

The examiner(s) should set forth all examination findings, along with the complete rationale for the conclusions reached (and the discussion of rationale should specifically include comment regarding the likely etiology for the Veteran's exostosis and any diagnosed eye disabilities).  If the examiner opines that the questions posed cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so, must be provided. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate each of the claims on appeal in light of all pertinent evidence and legal authority.  The RO/AMC's adjudication of the claim for a higher rating for left carotid artery obliteration should include consideration of whether "staged rating," pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate, and whether the criteria for invoking the procedures for referral of the claims for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

5.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


